


Exhibit 10.2

 

EXCHANGE AGREEMENT

 

EXCHANGE AGREEMENT (this “Agreement”), dated as of April 21, 2010, among DynaVox
Inc., a Delaware corporation, and the holders of Holdings Units (as defined
herein) from time to time party hereto.

 

WHEREAS, the parties hereto desire to provide for the exchange of Holdings Units
for shares of Class A Common Stock (as defined herein), on the terms and subject
to the conditions set forth herein;

 

NOW, THEREFORE, in consideration of the mutual covenants and undertakings
contained herein and for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto hereby agree as
follows:

 


ARTICLE I


 

SECTION 1.1.   Definitions

 

The following definitions shall be for all purposes, unless otherwise clearly
indicated to the contrary, applied to the terms used in this Agreement.

 

A “Change in Control” shall be deemed to have occurred if or upon:

 

(i) the stockholders of the Corporation approve the sale, lease or transfer, in
one or a series of related transactions, of all or substantially all of the
Corporation’s assets (determined on a consolidated basis) to any person or group
(as such term is used in Section 13(d)(3) of the Exchange Act other than to any
subsidiary of the Corporation;

 

(ii) the stockholders of the Corporation approve a merger or consolidation of
the Corporation with any other person, other than a merger or consolidation
which would result in the Voting Securities of the Corporation outstanding
immediately prior thereto continuing to represent (either by remaining
outstanding or by being converted into Voting Securities of the surviving
entity) at least 50.1% of the total voting power represented by the Voting
Securities of the Corporation or such surviving entity outstanding immediately
after such merger or consolidation;

 

(iii) the stockholders of the Corporation approve the adoption of a plan the
consummation of which would result in the liquidation or dissolution of the
Corporation;

 

(iv) the acquisition, directly or indirectly, by any person or group (as such
term is used in Section 13(d)(3) of the Exchange Act) (other than (a) a trustee
or other fiduciary holding securities under an employee benefit plan of the
Corporation; (b) a corporation or other entity owned, directly or indirectly, by
the stockholders of the Corporation in substantially the same proportions as
their ownership of stock of the Corporation; (c) Vestar Capital Partners IV,
L.P., VCD Investors LLC and their affiliates; or (d) any party from time to time
to the Securityholders Agreement, dated as of or about the date hereof, by and
among the Corporation, Holdings and the Securityholders from time to time
parties thereto, as such agreement may be amended from time to time,  unless
such party together with its affiliates is the holder of securities representing

 

--------------------------------------------------------------------------------


 

at least 50.01% of the outstanding voting securities of the Corporation or is
deemed to beneficially own at least 50.01% of the outstanding voting securities
of the Corporation for purposes of Rule 16a-1(a)(2) under the Exchange Act, or
any group (as such term is used in Section 13(d)(3) of the Exchange Act) to the
extent that such group may be deemed to exist solely as a result of the
Securityholders Agreement ((a) through (d) collectively are referred to herein
as “Exempt Persons”)) of beneficial ownership (as defined in Rule 13d-3 under
the Exchange Act) of more than 50.01% of the aggregate voting power of the
Voting Securities of the Corporation;

 

(v) during any 12 month period, individuals who at the beginning of such period
composed the Board of Directors of the Corporation (together with any new
directors whose election by such Board of Directors or whose nomination for
election by the stockholders of the Corporation was approved by a vote of 66
2/3% of the directors of the Corporation then still in office who were either
directors at the beginning of such period or whose election or nomination for
election was previously so approved) cease for any reason to constitute a
majority of the Board of Directors of the Corporation then in office; or

 

(vi)  the Corporation (or a directly or indirectly wholly-owned subsidiary
thereof) ceasing to be the sole Managing Member of Holdings.

 

“Change in Control  Event” means any of the following (i) the commencement of,
or the first public announcement of the intent to commence, any transaction,
including, without limitation, a tender or exchange offer by any person or
entity (other than any Exempt Person), the consummation of which would result in
a Change in Control; (ii) the commencement of, or the first public announcement
of the intent to commence, any proxy solicitation by any person or entity
subject to Rule 14a-12(c) under the Exchange Act, the consummation of which
would result in a Change in Control; (iii) the Corporation, Holdings or any
affiliate thereof entering into an agreement with any person or entity which, if
consummated, would result in a Change in Control; or (iv) the adoption by the
Board of Directors of the Corporation of resolutions authorizing any transaction
or event which, if consummated, would result in a Change in Control.

 

“Class A Common Stock” means the Class A common stock, par value $0.01 per
share, of the Corporation.

 

“Code” means the Internal Revenue Code of 1986, as amended.

 

“Corporation” means DynaVox Inc., a Delaware corporation, and any successor
thereto.

 

“Exchange” has the meaning set forth in Section 2.1(a) of this Agreement.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

 

“Exchange Rate” means the number of shares of Class A Common Stock for which a
Holdings Unit is entitled to be Exchanged.  On the date of this Agreement, the
Exchange Rate shall be 1 for 1, subject to adjustment pursuant to Section 2.2 of
this Agreement.

 

2

--------------------------------------------------------------------------------


 

“Holdings” means DynaVox Systems Holdings LLC, a Delaware limited liability
company, and any successor thereto.

 

“Holdings LLC Agreement” means the Third Amended and Restated Limited Liability
Company Agreement of Holdings, dated on or about the date hereof, as such
agreement may be amended from time to time.

 

“Holdings Unit” means (i) each Class A Unit (as such term is defined in the
Holdings LLC Agreement) issued as of the date hereof and (ii) each Class A Unit
or other interest in Holdings that may be issued by Holdings in the future that
is designated by the Corporation as a “Holdings Unit”.

 

“Holdings Unitholder” means each holder of one or more Holdings Units that may
from time to time be a party to this Agreement.

 

“IPO” has the meaning set forth in Section 2.1(a)(i) of this Agreement.

 

“Permitted Transferee” has the meaning given to such term in Section 3.1 of this
Agreement.

 

“Unvested Units” has the meaning given to such term in the Holdings LLC
Agreement.

 

“Voting Securities” shall mean any securities of the Corporation which are
entitled to vote generally in matters submitted for a vote of the Corporation’s
stockholders or generally in the election of the Corporation’s board of
directors.

 


ARTICLE II


 

SECTION 2.1.         Exchange of Holdings Units for Class A Common Stock.

 


(A)           (I)  SUBJECT TO SECTION 2.1(A)(II) HEREOF, FROM AND AFTER THE
FIRST ANNIVERSARY OF THE DATE OF THE CLOSING OF THE INITIAL PUBLIC OFFERING AND
SALE OF CLASS A COMMON STOCK (AS CONTEMPLATED BY THE CORPORATION’S REGISTRATION
STATEMENT ON FORM S-1 (FILE NO. 333-164217)) (THE “IPO”), EACH HOLDINGS
UNITHOLDER SHALL BE ENTITLED AT ANY TIME AND FROM TIME TO TIME, UPON THE TERMS
AND SUBJECT TO THE CONDITIONS HEREOF, TO SURRENDER HOLDINGS UNITS (OTHER THAN
UNVESTED UNITS) TO THE CORPORATION IN EXCHANGE FOR THE DELIVERY BY THE
CORPORATION OF A NUMBER OF SHARES OF CLASS A COMMON STOCK THAT IS EQUAL TO THE
PRODUCT OF THE NUMBER OF HOLDINGS UNITS SURRENDERED MULTIPLIED BY THE EXCHANGE
RATE (SUCH EXCHANGE, AN “EXCHANGE”); PROVIDED THAT ANY SUCH EXCHANGE IS FOR A
MINIMUM OF THE LESSER OF 1,000 HOLDINGS UNITS OR ALL OF THE HOLDINGS UNITS
(OTHER THAN UNVESTED UNITS) HELD BY SUCH HOLDINGS UNITHOLDER.


 

(ii)  Notwithstanding anything to the contrary herein, upon the occurrence of
any Change in Control Event, each Holdings Unitholder shall be entitled, upon
the terms and subject to the conditions hereof, to elect to Exchange Holdings
Units for shares of Class A Common Stock; provided, that any such Exchange
pursuant to this sentence shall be effective immediately prior to the
consummation of the Change in Control (and, for the avoidance of doubt, shall
not be effective if such Change of Control is not consummated); and provided
further, that any such election pursuant to this Section 2.1(a)(ii) may be
withdrawn by the

 

3

--------------------------------------------------------------------------------


 

Holdings Unitholder who submitted such election by providing written notice to
the Corporation not less than four business days prior to the consummation of
the Change in Control.

 


(B)           A HOLDINGS UNITHOLDER SHALL EXERCISE ITS RIGHT TO EXCHANGE
HOLDINGS UNITS AS SET FORTH IN SECTION 2.1(A) ABOVE BY DELIVERING TO THE
CORPORATION A WRITTEN ELECTION OF EXCHANGE IN RESPECT OF THE HOLDINGS UNITS TO
BE EXCHANGED SUBSTANTIALLY IN THE FORM OF EXHIBIT A HERETO, DULY EXECUTED BY
SUCH HOLDER OR SUCH HOLDER’S DULY AUTHORIZED ATTORNEY, IN EACH CASE DELIVERED
DURING NORMAL BUSINESS HOURS AT THE PRINCIPAL EXECUTIVE OFFICES OF THE
CORPORATION.  SUBJECT TO SECTION 2.1(A)(II), AS PROMPTLY AS PRACTICABLE
FOLLOWING THE DELIVERY OF SUCH A WRITTEN ELECTION OF EXCHANGE, AND IN ANY EVENT
WITHIN THREE BUSINESS DAYS, THE CORPORATION SHALL DELIVER OR CAUSE TO BE
DELIVERED AT THE OFFICES OF THE THEN-ACTING REGISTRAR AND TRANSFER AGENT OF THE
CLASS A COMMON STOCK OR, IF THERE IS NO THEN-ACTING REGISTRAR AND TRANSFER AGENT
OF THE CLASS A COMMON STOCK, AT THE PRINCIPAL EXECUTIVE OFFICES OF THE
CORPORATION, THE NUMBER OF SHARES OF CLASS A COMMON STOCK DELIVERABLE UPON SUCH
EXCHANGE, REGISTERED IN THE NAME OF THE RELEVANT EXCHANGING HOLDINGS
UNITHOLDER.  TO THE EXTENT THE CLASS A COMMON STOCK IS SETTLED THROUGH THE
FACILITIES OF THE DEPOSITORY TRUST COMPANY, THE COMPANY WILL, SUBJECT TO
SECTION 2.1(C) BELOW, UPON THE WRITTEN INSTRUCTION OF AN EXCHANGING UNITHOLDER,
USE ITS REASONABLE BEST EFFORTS TO DELIVER THE SHARES OF CLASS A COMMON STOCK
DELIVERABLE TO SUCH EXCHANGING UNITHOLDER, THROUGH THE FACILITIES OF THE
DEPOSITORY TRUST COMPANY, TO THE ACCOUNT OF THE PARTICIPANT OF THE DEPOSITORY
TRUST COMPANY DESIGNATED BY SUCH EXCHANGING HOLDER.


 


(C)           THE CORPORATION AND EACH EXCHANGING HOLDINGS UNITHOLDER SHALL BEAR
THEIR OWN EXPENSES IN CONNECTION WITH THE CONSUMMATION OF ANY EXCHANGE, WHETHER
OR NOT ANY SUCH EXCHANGE IS ULTIMATELY CONSUMMATED, EXCEPT THAT THE CORPORATION
SHALL BEAR ANY TRANSFER TAXES, STAMP TAXES OR DUTIES, OR OTHER SIMILAR TAXES IN
CONNECTION WITH, OR ARISING BY REASON OF, ANY EXCHANGE; PROVIDED, HOWEVER, THAT
IF ANY SHARES OF CLASS A COMMON STOCK ARE TO BE DELIVERED IN A NAME OTHER THAN
THAT OF THE HOLDINGS UNITHOLDER THAT REQUESTED THE EXCHANGE, THEN SUCH HOLDINGS
UNITHOLDER AND/OR THE PERSON IN WHOSE NAME SUCH SHARES ARE TO BE DELIVERED SHALL
PAY TO THE CORPORATION THE AMOUNT OF ANY TRANSFER TAXES, STAMP TAXES OR DUTIES,
OR OTHER SIMILAR TAXES IN CONNECTION WITH, OR ARISING BY REASON OF, SUCH
EXCHANGE OR SHALL ESTABLISH TO THE REASONABLE SATISFACTION OF THE CORPORATION
THAT SUCH TAX HAS BEEN PAID OR IS NOT PAYABLE.


 


(D)           THE CORPORATION COVENANTS AND AGREES THAT, PRIOR TO TAKING OR
CAUSING TO BE TAKEN ANY ACTION THAT WOULD CAUSE INTERESTS IN HOLDINGS TO NOT
MEET THE REQUIREMENTS OF TREASURY REGULATION SECTION 1.7704-1(H), INCLUDING,
WITHOUT LIMITATION, ISSUING ANY HOLDINGS UNITS IN A TRANSACTION REQUIRED TO BE
REGISTERED WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO THE
SECURITIES ACT OF 1933, AS AMENDED, IT WILL PROVIDE AT LEAST 15 BUSINESS DAYS
ADVANCE WRITTEN NOTICE DESCRIBING THE PROPOSED ACTION IN REASONABLE DETAIL TO
THE HOLDINGS UNITHOLDERS AND PROVIDE EACH HOLDINGS UNITHOLDERS WITH THE
OPPORTUNITY TO EFFECT AN EXCHANGE OF ALL SUCH HOLDINGS UNITHOLDER’S HOLDINGS
UNITS IN ACCORDANCE WITH THE TERMS OF THIS AGREEMENT; PROVIDED, HOWEVER, THAT IN
NO EVENT WILL THE CORPORATION TAKE OR CAUSE TO BE TAKEN ANY ACTION THAT WOULD
CAUSE INTERESTS IN HOLDINGS TO NOT MEET THE REQUIREMENTS OF TREASURY REGULATION
SECTION 1.7704-1(H) PRIOR TO THE FIRST ANNIVERSARY OF THE CLOSING OF THE IPO. 
PROVIDED THAT THE NOTICE AND OPPORTUNITY TO EXCHANGE CONTEMPLATED BY THE
PREVIOUS SENTENCE HAS BEEN PROVIDED THE HOLDINGS UNITHOLDERS, THEN,
NOTWITHSTANDING ANYTHING TO THE CONTRARY HEREIN, IF THE BOARD OF DIRECTORS OF
THE CORPORATION, AFTER CONSULTATION WITH ITS OUTSIDE LEGAL COUNSEL AND TAX
ADVISOR, SHALL DETERMINE IN GOOD FAITH THAT INTERESTS IN HOLDINGS DO NOT MEET
THE REQUIREMENTS OF TREASURY REGULATION

 

4

--------------------------------------------------------------------------------


 


SECTION 1.7704-1(H), THE CORPORATION MAY IMPOSE SUCH RESTRICTIONS ON EXCHANGE AS
THE CORPORATION MAY REASONABLY DETERMINE TO BE NECESSARY OR ADVISABLE SO THAT
HOLDINGS IS NOT TREATED AS A “PUBLICLY TRADED PARTNERSHIP” UNDER SECTION 7704 OF
THE CODE.


 


(E)           FOR THE AVOIDANCE OF DOUBT, AND NOTWITHSTANDING ANYTHING TO THE
CONTRARY HEREIN, A HOLDINGS UNITHOLDER SHALL NOT BE ENTITLED TO EXCHANGE
HOLDINGS UNITS TO THE EXTENT THE CORPORATION REASONABLY DETERMINES IN GOOD FAITH
THAT SUCH EXCHANGE (I) WOULD BE PROHIBITED BY LAW OR REGULATION OR (II) WOULD
NOT BE PERMITTED UNDER ANY OTHER AGREEMENT WITH THE CORPORATION OR ITS
SUBSIDIARIES TO WHICH SUCH HOLDINGS UNITHOLDER IS THEN SUBJECT (INCLUDING,
WITHOUT LIMITATION, THE HOLDINGS LLC AGREEMENT) OR ANY WRITTEN POLICIES OF THE
CORPORATION RELATING TO INSIDER TRADING THEN APPLICABLE TO SUCH HOLDINGS
UNITHOLDER.  FOR AVOIDANCE OF DOUBT, NO EXCHANGE SHALL BE DEEMED TO BE
PROHIBITED BY ANY LAW OR REGULATION PERTAINING TO THE REGISTRATION OF SECURITIES
IF SUCH SECURITIES HAVE BEEN SO REGISTERED OR IF ANY EXEMPTION FROM SUCH
REGISTRATION REQUIREMENTS IS REASONABLY AVAILABLE.


 

SECTION 2.2.   Adjustment.

 


(A)           THE EXCHANGE RATE SHALL BE ADJUSTED ACCORDINGLY IF THERE IS:
(A) ANY SUBDIVISION (BY ANY UNIT SPLIT, UNIT DISTRIBUTION, RECLASSIFICATION,
REORGANIZATION, RECAPITALIZATION OR OTHERWISE) OR COMBINATION (BY REVERSE UNIT
SPLIT, RECLASSIFICATION, REORGANIZATION, RECAPITALIZATION OR OTHERWISE) OF THE
HOLDINGS UNITS THAT IS NOT ACCOMPANIED BY AN IDENTICAL SUBDIVISION OR
COMBINATION OF THE CLASS A COMMON STOCK; OR (B) ANY SUBDIVISION (BY ANY STOCK
SPLIT, STOCK DIVIDEND OR DISTRIBUTION, RECLASSIFICATION, REORGANIZATION,
RECAPITALIZATION OR OTHERWISE) OR COMBINATION (BY REVERSE STOCK SPLIT,
RECLASSIFICATION, REORGANIZATION, RECAPITALIZATION OR OTHERWISE) OF THE CLASS A
COMMON STOCK THAT IS NOT ACCOMPANIED BY AN IDENTICAL SUBDIVISION OR COMBINATION
OF THE HOLDINGS UNITS. IF THERE IS ANY RECLASSIFICATION, REORGANIZATION,
RECAPITALIZATION OR OTHER SIMILAR TRANSACTION IN WHICH THE CLASS A COMMON STOCK
ARE CONVERTED OR CHANGED INTO ANOTHER SECURITY, SECURITIES OR OTHER PROPERTY,
THEN UPON ANY SUBSEQUENT EXCHANGE, AN EXCHANGING HOLDINGS UNITHOLDER SHALL BE
ENTITLED TO RECEIVE THE AMOUNT OF SUCH SECURITY, SECURITIES OR OTHER PROPERTY
THAT SUCH EXCHANGING HOLDINGS UNITHOLDER WOULD HAVE RECEIVED IF SUCH EXCHANGE
HAD OCCURRED IMMEDIATELY PRIOR TO THE EFFECTIVE DATE OF SUCH RECLASSIFICATION,
REORGANIZATION, RECAPITALIZATION OR OTHER SIMILAR TRANSACTION, TAKING INTO
ACCOUNT ANY ADJUSTMENT AS A RESULT OF ANY SUBDIVISION (BY ANY SPLIT,
DISTRIBUTION OR DIVIDEND, RECLASSIFICATION, REORGANIZATION, RECAPITALIZATION OR
OTHERWISE) OR COMBINATION (BY REVERSE SPLIT, RECLASSIFICATION, RECAPITALIZATION
OR OTHERWISE) OF SUCH SECURITY, SECURITIES OR OTHER PROPERTY THAT OCCURS AFTER
THE EFFECTIVE TIME OF SUCH RECLASSIFICATION, REORGANIZATION, RECAPITALIZATION OR
OTHER SIMILAR TRANSACTION. FOR THE AVOIDANCE OF DOUBT, IF THERE IS ANY
RECLASSIFICATION, REORGANIZATION, RECAPITALIZATION OR OTHER SIMILAR TRANSACTION
IN WHICH THE CLASS A COMMON STOCK ARE CONVERTED OR CHANGED INTO ANOTHER
SECURITY, SECURITIES OR OTHER PROPERTY, THIS SECTION 2.2 SHALL CONTINUE TO BE
APPLICABLE, MUTATIS MUTANDIS, WITH RESPECT TO SUCH SECURITY OR OTHER PROPERTY. 
THIS AGREEMENT SHALL APPLY TO THE HOLDINGS UNITS HELD BY THE HOLDINGS
UNITHOLDERS AND THEIR PERMITTED TRANSFEREES AS OF THE DATE HEREOF, AS WELL AS
ANY HOLDINGS UNITS HEREAFTER ACQUIRED BY A HOLDINGS UNITHOLDER AND HIS OR HER OR
ITS PERMITTED TRANSFEREES. THIS AGREEMENT SHALL APPLY TO, MUTATIS MUTANDIS, AND
ALL REFERENCES TO “HOLDINGS UNITS” SHALL BE DEEMED TO INCLUDE, ANY SECURITY,
SECURITIES OR OTHER PROPERTY OF HOLDINGS WHICH MAY BE ISSUED IN RESPECT OF, IN
EXCHANGE FOR OR IN SUBSTITUTION OF HOLDINGS UNITS BY REASON OF ANY DISTRIBUTION
OR DIVIDEND, SPLIT, REVERSE SPLIT,

 

5

--------------------------------------------------------------------------------


 


COMBINATION, RECLASSIFICATION, REORGANIZATION, RECAPITALIZATION, MERGER,
EXCHANGE (OTHER THAN AN EXCHANGE) OR OTHER TRANSACTION.


 

SECTION 2.3.   Class A Common Stock to be Issued.

 


(A)           THE CORPORATION COVENANTS AND AGREES TO DELIVER SHARES OF CLASS A
COMMON STOCK THAT HAVE BEEN REGISTERED UNDER THE SECURITIES ACT WITH RESPECT TO
ANY EXCHANGE TO THE EXTENT THAT A REGISTRATION STATEMENT IS EFFECTIVE AND
AVAILABLE FOR SUCH SHARES.  IN THE EVENT THAT ANY EXCHANGE IN ACCORDANCE WITH
THIS AGREEMENT IS TO BE EFFECTED AT A TIME WHEN ANY REQUIRED REGISTRATION HAS
NOT BECOME EFFECTIVE OR OTHERWISE IS UNAVAILABLE, UPON THE REQUEST AND WITH THE
REASONABLE COOPERATION OF THE HOLDINGS UNITHOLDER REQUESTING SUCH EXCHANGE, THE
CORPORATION SHALL USE ITS REASONABLE BEST EFFORTS TO PROMPTLY FACILITATE SUCH
EXCHANGE PURSUANT TO ANY REASONABLY AVAILABLE EXEMPTION FROM SUCH REGISTRATION
REQUIREMENTS.  THE CORPORATION SHALL USE ITS REASONABLE BEST EFFORTS TO LIST THE
CLASS A COMMON STOCK REQUIRED TO BE DELIVERED UPON EXCHANGE PRIOR TO SUCH
DELIVERY UPON EACH NATIONAL SECURITIES EXCHANGE OR INTER-DEALER QUOTATION SYSTEM
UPON WHICH THE OUTSTANDING CLASS A COMMON STOCK MAY BE LISTED OR TRADED AT THE
TIME OF SUCH DELIVERY. NOTHING CONTAINED HEREIN SHALL BE CONSTRUED TO PRECLUDE
THE CORPORATION OR HOLDINGS FROM SATISFYING THEIR OBLIGATIONS IN RESPECT OF THE
EXCHANGE OF THE HOLDINGS UNITS BY DELIVERY OF CLASS A COMMON STOCK WHICH ARE
HELD IN THE TREASURY OF THE CORPORATION OR HOLDINGS OR ANY OF THEIR
SUBSIDIARIES.


 


(B)           THE CORPORATION SHALL AT ALL TIMES RESERVE AND KEEP AVAILABLE OUT
OF ITS AUTHORIZED BUT UNISSUED CLASS A COMMON STOCK, SOLELY FOR THE PURPOSE OF
ISSUANCE UPON AN EXCHANGE, SUCH NUMBER OF SHARES OF CLASS A COMMON STOCK AS
SHALL BE DELIVERABLE UPON ANY SUCH EXCHANGE; PROVIDED THAT NOTHING CONTAINED
HEREIN SHALL BE CONSTRUED TO PRECLUDE THE CORPORATION FROM SATISFYING ITS
OBLIGATIONS IN RESPECT OF ANY SUCH EXCHANGE BY DELIVERY OF PURCHASED SHARES OF
CLASS A COMMON STOCK (WHICH MAY OR MAY NOT BE HELD IN THE TREASURY OF THE
CORPORATION OR ANY SUBSIDIARY THEREOF).


 


(C)           PRIOR TO THE DATE OF THIS AGREEMENT, THE CORPORATION HAS TAKEN ALL
SUCH STEPS AS MAY BE REQUIRED TO CAUSE TO QUALIFY FOR EXEMPTION UNDER
RULE 16B-3(D) OR (E), AS APPLICABLE, UNDER THE EXCHANGE ACT, AND BE EXEMPT FOR
PURPOSES OF SECTION 16(B) UNDER THE EXCHANGE ACT, ANY ACQUISITIONS OR
DISPOSITIONS OF EQUITY SECURITIES OF THE CORPORATION (INCLUDING DERIVATIVE
SECURITIES WITH RESPECT THERETO) AND ANY SECURITIES WHICH MAY BE DEEMED TO BE
EQUITY SECURITIES OR DERIVATIVE SECURITIES OF THE CORPORATION FOR SUCH PURPOSES
THAT RESULT FROM THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT, BY EACH
DIRECTOR OR OFFICER OF THE CORPORATION WHO MAY REASONABLY BE EXPECTED TO BE
SUBJECT TO THE REPORTING REQUIREMENTS OF SECTION 16(A) OF THE EXCHANGE ACT WITH
RESPECT TO THE CORPORATION UPON THE REGISTRATION OF ANY CLASS OF EQUITY SECURITY
OF THE CORPORATION PURSUANT TO SECTION 12 OF THE EXCHANGE ACT (WITH THE
AUTHORIZING RESOLUTIONS SPECIFYING THE NAME OF EACH SUCH OFFICER OR DIRECTOR
WHOSE ACQUISITION OR DISPOSITION OF SECURITIES IS TO BE EXEMPTED AND THE NUMBER
OF SECURITIES THAT MAY BE ACQUIRED AND DISPOSED OF BY EACH SUCH PERSON PURSUANT
TO THIS AGREEMENT).


 


(D)           IF ANY TAKEOVER LAW OR OTHER SIMILAR LAW OR REGULATION BECOMES OR
IS DEEMED TO BECOME APPLICABLE TO THE THIS AGREEMENT OR ANY OF THE TRANSACTIONS
CONTEMPLATED HEREBY, THE CORPORATION SHALL USE ITS REASONABLE BEST EFFORTS TO
RENDER SUCH LAW OR REGULATION INAPPLICABLE TO ALL OF THE FOREGOING.

 

6

--------------------------------------------------------------------------------


 


(E)           THE CORPORATION COVENANTS THAT ALL CLASS A COMMON STOCK ISSUED
UPON AN EXCHANGE WILL, UPON ISSUANCE, BE VALIDLY ISSUED, FULLY PAID AND
NON-ASSESSABLE AND NOT SUBJECT TO ANY PREEMPTIVE RIGHT OF STOCKHOLDERS OF THE
CORPORATION OR TO ANY RIGHT OF FIRST REFUSAL OR OTHER RIGHT IN FAVOR OF ANY
PERSON OR ENTITY.

 


ARTICLE III


 


SECTION 3.1.   REPRESENTATIONS AND WARRANTIES OF THE CORPORATION.  THE
CORPORATION REPRESENTS AND WARRANTS THAT (I) IT IS A CORPORATION DULY
INCORPORATED AND IS EXISTING IN GOOD STANDING UNDER THE LAWS OF THE STATE OF
DELAWARE, (II) IT HAS ALL REQUISITE CORPORATE POWER AND AUTHORITY TO ENTER INTO
AND PERFORM THIS AGREEMENT AND TO CONSUMMATE THE TRANSACTIONS CONTEMPLATED
HEREBY AND TO ISSUE THE CLASS A COMMON STOCK IN ACCORDANCE WITH THE TERMS
HEREOF, (III) THE EXECUTION AND DELIVERY OF THIS AGREEMENT BY THE CORPORATION
AND THE CONSUMMATION BY IT OF THE TRANSACTIONS CONTEMPLATED HEREBY (INCLUDING
WITHOUT LIMITATION, THE ISSUANCE OF THE CLASS A COMMON STOCK) HAVE BEEN DULY
AUTHORIZED BY ALL NECESSARY CORPORATE ACTION ON THE PART OF THE CORPORATION,
INCLUDING BUT NOT LIMITED TO ALL ACTIONS NECESSARY TO ENSURE THAT THE
ACQUISITION OF SHARES CLASS A COMMON STOCK PURSUANT TO THE TRANSACTIONS
CONTEMPLATED HEREBY, TO THE FULLEST EXTENT OF THE CORPORATION’S BOARD OF
DIRECTORS’ POWER AND AUTHORITY AND TO THE EXTENT PERMITTED BY LAW, SHALL NOT BE
SUBJECT TO ANY “MORATORIUM,” “CONTROL SHARE ACQUISITION,” “BUSINESS
COMBINATION,” “FAIR PRICE” OR OTHER FORM OF ANTI-TAKEOVER LAWS AND REGULATIONS”
OF ANY JURISDICTION THAT MAY PURPORT TO BE APPLICABLE TO THIS AGREEMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY (COLLECTIVELY, “TAKEOVER LAWS”), (IV) THIS
AGREEMENT CONSTITUTES A LEGAL, VALID AND BINDING OBLIGATION OF THE CORPORATION
ENFORCEABLE AGAINST THE CORPORATION IN ACCORDANCE WITH ITS TERMS, EXCEPT AS
ENFORCEMENT MAY BE LIMITED BY EQUITABLE PRINCIPLES OR BY BANKRUPTCY, INSOLVENCY,
REORGANIZATION, MORATORIUM, OR SIMILAR LAWS RELATING TO OR LIMITING CREDITORS’
RIGHTS GENERALLY, AND (V) THE EXECUTION, DELIVERY AND PERFORMANCE OF THIS
AGREEMENT BY THE CORPORATION AND THE CONSUMMATION BY THE CORPORATION OF THE
TRANSACTIONS CONTEMPLATED HEREBY WILL NOT (A) RESULT IN A VIOLATION OF THE
CERTIFICATE OF INCORPORATION OF THE CORPORATION OR THE BYLAWS OF THE CORPORATION
OR (B) CONFLICT WITH, OR CONSTITUTE A DEFAULT (OR AN EVENT WHICH WITH NOTICE OR
LAPSE OF TIME OR BOTH WOULD BECOME A DEFAULT) UNDER, OR GIVE TO OTHERS ANY
RIGHTS OF TERMINATION, AMENDMENT, ACCELERATION OR CANCELLATION OF, ANY
AGREEMENT, INDENTURE OR INSTRUMENT TO WHICH THE CORPORATION IS A PARTY, OR
(C) RESULT IN A VIOLATION OF ANY LAW, RULE, REGULATION, ORDER, JUDGMENT OR
DECREE APPLICABLE TO THE CORPORATION OR BY WHICH ANY PROPERTY OR ASSET OF THE
CORPORATION IS BOUND OR AFFECTED, EXCEPT WITH RESPECT TO CLAUSES (B) OR (C) FOR
ANY CONFLICTS, DEFAULTS, ACCELERATIONS, TERMINATIONS, CANCELLATIONS OR
VIOLATIONS, THAT WOULD NOT REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE
EFFECT ON THE CORPORATION OR ITS BUSINESS, FINANCIAL CONDITION OR RESULTS OF
OPERATIONS.


 


SECTION 3.2.   REPRESENTATIONS AND WARRANTIES OF THE HOLDINGS UNITHOLDERS.  EACH
HOLDINGS UNITHOLDER, SEVERALLY AND NOT JOINTLY, REPRESENTS AND WARRANTS THAT
(I) IF IT IS NOT A NATURAL PERSON, THAT IT IS DULY INCORPORATED OR FORMED AND,
THE EXTENT SUCH CONCEPT EXISTS IN ITS JURISDICTION OF ORGANIZATION, IS IN GOOD
STANDING UNDER THE LAWS OF SUCH JURISDICTION, (II) IT HAS ALL REQUISITE LEGAL
CAPACITY AND AUTHORITY TO ENTER INTO AND PERFORM THIS AGREEMENT AND TO
CONSUMMATE THE TRANSACTIONS CONTEMPLATED HEREBY, (III) IF IT IS NOT A NATURAL
PERSON, THE EXECUTION AND DELIVERY OF THIS AGREEMENT BY IT OF THE TRANSACTIONS
CONTEMPLATED HEREBY  HAVE BEEN DULY AUTHORIZED BY ALL NECESSARY CORPORATE OR
OTHER ENTITY ACTION ON THE PART OF SUCH HOLDINGS

 

7

--------------------------------------------------------------------------------


 


UNITHOLDER, (IV) THIS AGREEMENT CONSTITUTES A LEGAL, VALID AND BINDING
OBLIGATION OF SUCH HOLDINGS UNITHOLDER ENFORCEABLE AGAINST IT IN ACCORDANCE WITH
ITS TERMS, EXCEPT AS ENFORCEMENT MAY BE LIMITED BY EQUITABLE PRINCIPLES OR BY
BANKRUPTCY, INSOLVENCY, REORGANIZATION, MORATORIUM, OR SIMILAR LAWS RELATING TO
OR LIMITING CREDITORS’ RIGHTS GENERALLY, AND (V) THE EXECUTION, DELIVERY AND
PERFORMANCE OF THIS AGREEMENT BY SUCH HOLDINGS UNITHOLDER AND THE CONSUMMATION
BY SUCH HOLDINGS UNITHOLDER OF THE TRANSACTIONS CONTEMPLATED HEREBY WILL NOT
(A) IF IT IS NOT A NATURAL PERSON, RESULT IN A VIOLATION OF THE CERTIFICATE OF
INCORPORATION AND BYLAWS OR OTHER ORGANIZATIONAL DOCUMENTS OF SUCH HOLDINGS
UNITHOLDER OR (B) CONFLICT WITH, OR CONSTITUTE A DEFAULT (OR AN EVENT WHICH WITH
NOTICE OR LAPSE OF TIME OR BOTH WOULD BECOME A DEFAULT) UNDER, OR GIVE TO OTHERS
ANY RIGHTS OF TERMINATION, AMENDMENT, ACCELERATION OR CANCELLATION OF, ANY
AGREEMENT, INDENTURE OR INSTRUMENT TO WHICH SUCH HOLDINGS UNITHOLDER IS A PARTY,
OR (C) RESULT IN A VIOLATION OF ANY LAW, RULE, REGULATION, ORDER, JUDGMENT OR
DECREE APPLICABLE SUCH HOLDINGS UNITHOLDER, EXCEPT WITH RESPECT TO CLAUSES
(B) OR (C) FOR ANY CONFLICTS, DEFAULTS, ACCELERATIONS, TERMINATIONS,
CANCELLATIONS OR VIOLATIONS, THAT WOULD NOT IN ANY MATERIAL RESPECT RESULT IN
THE UNENFORCEABILITY AGAINST SUCH HOLDINGS UNITHOLDER OF THIS AGREEMENT.

 


ARTICLE IV


 

SECTION 4.1.   Additional Holdings Unitholders.  To the extent a Holdings
Unitholder validly transfers any or all of such holder’s Holdings Units to
another person in a transaction in accordance with, and not in contravention of,
the Holdings LLC Agreement, then such transferee (each, a “Permitted
Transferee”) shall have the right to execute and deliver a joinder to this
Agreement, substantially in the form of Exhibit B hereto, whereupon such
Permitted Transferee shall become a Holdings Unitholder hereunder.  To the
extent Holdings issues Holdings Units in the future, then the holder of such
Holdings Units shall have the right to execute and deliver a joinder to this
Agreement, substantially in the form of Exhibit B hereto, whereupon such holder
shall become a Holdings Unitholder hereunder.

 

SECTION 4.2.   Addresses and Notices.  All notices, requests, claims, demands
and other communications hereunder shall be in writing and shall be given (and
shall be deemed to have been duly given upon receipt) by delivery in person, by
courier service, by fax, by electronic mail (delivery receipt requested) or by
registered or certified mail (postage prepaid, return receipt requested) to the
respective parties at the following addresses (or at such other address for a
party as shall be as specified in a notice given in accordance with this
Section 3.2):

 

(a)  If to the Corporation, to:

 

2100 Wharton Street

Suite 400

Pittsburgh, PA 15203

Attention: Chief Financial Officer

Fax: (412) 381-5241

Electronic Mail: Ken.Misch@dynavoxtech.com

 

8

--------------------------------------------------------------------------------

 

(b)  If to any Holdings Unitholder, to the address and other contact information
set forth in the records of Holdings from time to time.

 

SECTION 4.3.   Further Action. The parties shall execute and deliver all
documents, provide all information and take or refrain from taking action as may
be necessary or appropriate to achieve the purposes of this Agreement.

 

SECTION 4.4.   Binding Effect. This Agreement shall be binding upon and inure to
the benefit of all of the parties and, to the extent permitted by this
Agreement, their successors, executors, administrators, heirs, legal
representatives and assigns.

 

SECTION 4.5.   Severability.  If any term or other provision of this Agreement
is held to be invalid, illegal or incapable of being enforced by any rule of
law, or public policy, all other conditions and provisions of this Agreement
shall nevertheless remain in full force and effect so long as the economic or
legal substance of the transactions is not affected in any manner materially
adverse to any party. Upon a determination that any term or other provision is
invalid, illegal or incapable of being enforced, the parties hereto shall
negotiate in good faith to modify this Agreement so as to effect the original
intent of the parties as closely as possible in a mutually acceptable manner in
order that the transactions contemplated hereby be consummated as originally
contemplated to the fullest extent possible.

 

SECTION 4.6.   Amendment.  The provisions of this Agreement may be amended only
by the affirmative vote or written consent of each of (i) the Corporation and
(ii) Holdings Unitholders holding at least two thirds of the then outstanding
Holdings Units (excluding Holdings Units held by the Corporation). 
Notwithstanding the foregoing, in addition to any other consent that may be
required, the prior written consent of each of Vestar Capital Partners IV, L.P.
and Edward L. Donnelly, Jr. shall also be required for any amendment of this
Agreement that adversely affects such Holdings Unitholder and/or its affiliates
for so long as such Holdings Unitholder continues, together with its affiliates,
to hold a number of Holdings Units that is equal to or greater than 3% of the
number of Holdings Units outstanding immediately following the closing of the
IPO and the related repurchase of Holdings Units with the proceeds therefrom
(such number to be adjusted for any subdivision or combination of the Holdings
Units effected after the closing of the IPO); provided that except as otherwise
provided herein (including, without limitation, in Section 2.1(d)), no amendment
may materially and adversely affect the rights of a Holdings Unitholder, as
such, other than on a pro rata basis with other Holdings Unitholders without the
consent of such Holdings Unitholder (or, if there is more than one such Holdings
Unitholder that is so affected, without the consent of a  majority of such
affected Holdings Unitholder in accordance with their holdings of Holdings
Units).

 

SECTION 4.7.   Waiver. No failure by any party to insist upon the strict
performance of any covenant, duty, agreement or condition of this Agreement or
to exercise any right or remedy consequent upon a breach thereof shall
constitute waiver of any such breach of any other covenant, duty, agreement or
condition.

 

SECTION 4.8.   Submission to Jurisdiction; Waiver of Jury Trial.

 


(A)           ANY AND ALL DISPUTES WHICH CANNOT BE SETTLED AMICABLY, INCLUDING
ANY ANCILLARY CLAIMS OF ANY PARTY, ARISING OUT OF, RELATING TO OR IN CONNECTION
WITH THE VALIDITY, NEGOTIATION, EXECUTION, INTERPRETATION, PERFORMANCE OR
NON-PERFORMANCE OF THIS AGREEMENT (INCLUDING THE VALIDITY, SCOPE AND
ENFORCEABILITY OF THIS ARBITRATION PROVISION) SHALL BE FINALLY SETTLED BY
ARBITRATION CONDUCTED BY A SINGLE ARBITRATOR IN NEW YORK IN ACCORDANCE WITH THE
THEN-EXISTING RULES OF ARBITRATION OF THE INTERNATIONAL CHAMBER OF COMMERCE. IF
THE PARTIES TO

 

9

--------------------------------------------------------------------------------


 


THE DISPUTE FAIL TO AGREE ON THE SELECTION OF AN ARBITRATOR WITHIN THIRTY (30)
DAYS OF THE RECEIPT OF THE REQUEST FOR ARBITRATION, THE INTERNATIONAL CHAMBER OF
COMMERCE SHALL MAKE THE APPOINTMENT.  THE ARBITRATOR SHALL BE A LAWYER AND SHALL
CONDUCT THE PROCEEDINGS IN THE ENGLISH LANGUAGE.  PERFORMANCE UNDER THIS
AGREEMENT SHALL CONTINUE IF REASONABLY POSSIBLE DURING ANY ARBITRATION
PROCEEDINGS.


 


(B)           NOTWITHSTANDING THE PROVISIONS OF PARAGRAPH (A), THE PARTIES
HERETO MAY BRING AN ACTION OR SPECIAL PROCEEDING IN ANY COURT OF COMPETENT
JURISDICTION FOR THE PURPOSE OF COMPELLING A PARTY TO ARBITRATE, SEEKING
TEMPORARY OR PRELIMINARY RELIEF IN AID OF AN ARBITRATION HEREUNDER, AND/OR
ENFORCING AN ARBITRATION AWARD AND, FOR THE PURPOSES OF THIS PARAGRAPH (B), EACH
PARTY HERETO (I) EXPRESSLY CONSENTS TO THE APPLICATION OF PARAGRAPH (C) OF THIS
SECTION 4.8 TO ANY SUCH ACTION OR PROCEEDING AND (II) AGREES THAT PROOF SHALL
NOT BE REQUIRED THAT MONETARY DAMAGES FOR BREACH OF THE PROVISIONS OF THIS
AGREEMENT WOULD BE DIFFICULT TO CALCULATE AND THAT REMEDIES AT LAW WOULD BE
INADEQUATE.


 


(C)           (I)            EACH PARTY HERETO IRREVOCABLY SUBMITS TO THE
JURISDICTION OF COURTS LOCATED IN NEW YORK, NEW YORK FOR THE PURPOSE OF ANY
JUDICIAL PROCEEDING BROUGHT IN ACCORDANCE WITH THE PROVISIONS OF THIS
SECTION 4.8, OR ANY JUDICIAL PROCEEDING ANCILLARY TO AN ARBITRATION OR
CONTEMPLATED ARBITRATION ARISING OUT OF OR RELATING TO OR CONCERNING THIS
AGREEMENT. SUCH ANCILLARY JUDICIAL PROCEEDINGS INCLUDE ANY SUIT, ACTION OR
PROCEEDING TO COMPEL ARBITRATION, TO OBTAIN TEMPORARY OR PRELIMINARY JUDICIAL
RELIEF IN AID OF ARBITRATION, OR TO CONFIRM AN ARBITRATION AWARD. THE PARTIES
ACKNOWLEDGE THAT THE FORA DESIGNATED BY THIS PARAGRAPH (C) HAVE A REASONABLE
RELATION TO THIS AGREEMENT, AND TO THE PARTIES’ RELATIONSHIP WITH ONE ANOTHER.


 

(II)           THE PARTIES HEREBY WAIVE, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY OBJECTION WHICH THEY NOW OR HEREAFTER MAY HAVE TO PERSONAL
JURISDICTION OR TO THE LAYING OF VENUE OF ANY SUCH ANCILLARY SUIT, ACTION OR
PROCEEDING BROUGHT IN ANY COURT REFERRED TO IN THE PRECEDING PARAGRAPH OF THIS
SECTION 4.8 AND SUCH PARTIES AGREE NOT TO PLEAD OR CLAIM THE SAME.

 


(D)           NOTWITHSTANDING ANY PROVISION OF THIS AGREEMENT TO THE CONTRARY,
THIS SECTION 3.8 SHALL BE CONSTRUED TO THE MAXIMUM EXTENT POSSIBLE TO COMPLY
WITH THE LAWS OF THE STATE OF DELAWARE, INCLUDING THE DELAWARE UNIFORM
ARBITRATION ACT (10 DEL. C. § 5701 ET  SEQ.) (THE “DELAWARE ARBITRATION ACT”). 
IF, NEVERTHELESS, IT SHALL BE DETERMINED BY A COURT OF COMPETENT JURISDICTION
THAT ANY PROVISION OR WORDING OF THIS SECTION 4.8, INCLUDING ANY RULES OF THE
INTERNATIONAL CHAMBER OF COMMERCE, SHALL BE INVALID OR UNENFORCEABLE UNDER THE
DELAWARE ARBITRATION ACT, OR OTHER APPLICABLE LAW, SUCH INVALIDITY SHALL NOT
INVALIDATE ALL OF THIS SECTION 4.8.  IN THAT CASE, THIS SECTION 4.8 SHALL BE
CONSTRUED SO AS TO LIMIT ANY TERM OR PROVISION SO AS TO MAKE IT VALID OR
ENFORCEABLE WITHIN THE REQUIREMENTS OF THE DELAWARE ARBITRATION ACT OR OTHER
APPLICABLE LAW, AND, IN THE EVENT SUCH TERM OR PROVISION CANNOT BE SO LIMITED,
THIS SECTION 3.8 SHALL BE CONSTRUED TO OMIT SUCH INVALID OR UNENFORCEABLE
PROVISION.


 

SECTION 4.9.   Counterparts. This Agreement may be executed and delivered
(including by facsimile transmission or by e-mail delivery of a “.pdf” format
data file) in one or more counterparts, and by the different parties hereto in
separate counterparts, each of which

 

10

--------------------------------------------------------------------------------


 

when executed and delivered shall be deemed to be an original but all of which
taken together shall constitute one and the same agreement. Copies of executed
counterparts transmitted by telecopy, by e-mail delivery of a “.pdf” format data
file or other electronic transmission service shall be considered original
executed counterparts for purposes of this Section 4.9.

 

SECTION 4.10.   Tax Treatment. This Agreement shall be treated as part of the
partnership agreement of Holdings as described in Section 761(c) of the Code and
Sections 1.704-1(b)(2)(ii)(h) and 1.761-1(c) of the Treasury Regulations
promulgated thereunder.

 

SECTION 4.11.   Specific Performance.  The parties hereto agree that irreparable
damage would occur in the event that any of the provisions of this Agreement
were not performed in accordance with their specific terms or were otherwise
breached.  It is accordingly agreed that the parties shall be entitled to
specific performance of the terms and provisions hereof, in addition to any
other remedy to which they are entitled at law or in equity.

 

SECTION 4.12.   Independent Nature of Holdings Unitholders’ Rights and
Obligations.  The obligations of each Holdings Unitholder hereunder are several
and not joint with the obligations of any other Holdings Unitholder, and no
Holdings Unitholder shall be responsible in any way for the performance of the
obligations of any other Holdings Unitholder under hereunder.  The decision of
each Holdings Unitholder to enter into to this Agreement has been made by such
Holdings Unitholder independently of any other Holdings Unitholder. Nothing
contained herein, and no action taken by any Holdings Unitholder pursuant
hereto, shall be deemed to constitute the Holdings Unitholders as a partnership,
an association, a joint venture or any other kind of entity, or create a
presumption that the Holdings Unitholders are in any way acting in concert or as
a group with respect to such obligations or the transactions contemplated hereby
and the Corporation acknowledges that the Holdings Unitholders are not acting in
concert or as a group, and the Corporation will not assert any such claim, with
respect to such obligations or the transactions contemplated hereby.

 

SECTION 4.13.   Applicable Law. This Agreement shall be governed by, and
construed in accordance with, the law of the State of Delaware.

 

11

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have caused this Agreement to be duly executed
and delivered, all as of the date first set forth above.

 

 

DYNAVOX INC.

 

 

 

 

 

 

 

By:

/s/ Edward L. Donnelly, Jr.

 

 

Name: Edward L. Donnelly, Jr.

 

 

Title: Chief Executive Officer

 

 

 

 

 

 

 

HOLDINGS UNITHOLDERS

 

 

 

 

Each Holdings Unitholder set forth on Annex A hereto

 

 

 

 

By:

/s/ Ryan Sullivan

 

 

Name: Ryan Sullivan

 

 

Title: Attorney-in-fact

 

[Exchange Agreement]

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

[FORM OF]
ELECTION OF EXCHANGE

 

DynaVox Inc.

2100 Wharton Street

Suite 400

Pittsburgh, PA 15203

Attention: Chief Financial Officer

 

Reference is hereby made to the Exchange Agreement, dated as of April 21, 2010
(the “Exchange Agreement”), among DynaVox Inc., a Delaware corporation, and the
holders of Holdings Units (as defined herein) from time to time party thereto. 
Capitalized terms used but not defined herein shall have the meanings given to
them in the Exchange Agreement.

 

The undersigned Holdings Unitholder hereby transfers to the Corporation the
number of Holdings Units set forth below in Exchange for shares of Class A
Common Stock to be issued in its name as set forth below, as set forth in the
Exchange Agreement.

 

Legal Name of Holdings Unitholder:

 

 

 

Address:

 

 

 

Number of Holdings Units to be Exchanged:

 

 

The undersigned hereby represents and warrants that (i) the undersigned has full
legal capacity to execute and deliver this Election of Exchange and to perform
the undersigned’s obligations hereunder; (ii) this Election of Exchange has been
duly executed and delivered by the undersigned and is the legal, valid and
binding obligation of the undersigned enforceable against it in accordance with
the terms thereof or hereof, as the case may be, subject to applicable
bankruptcy, insolvency and similar laws affecting creditors’ rights generally
and the availability of equitable remedies; (iii) the Holdings Units subject to
this Election of Exchange are being transferred to the Corporation free and
clear of any pledge, lien, security interest, encumbrance, equities or claim;
and (iv) no consent, approval, authorization, order, registration or
qualification of any third party or with any court or governmental agency or
body having jurisdiction over the undersigned or the Holdings Units subject to
this Election of Exchange is required to be obtained by the undersigned for the
transfer of such Holdings Units to the Corporation.

 

The undersigned hereby irrevocably constitutes and appoints any officer of the
Corporation as the attorney of the undersigned, with full power of substitution
and resubstitution in the premises, to do any and all things and to take any and
all actions that may be necessary to transfer to the Corporation the Holdings
Units subject to this Election of Exchange and to deliver to the undersigned the
shares of Class A Common Stock to be delivered in Exchange therefor.

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF the undersigned, by authority duly given, has caused this
Election of Exchange to be executed and delivered by the undersigned or by its
duly authorized attorney.

 

 

 

 

 

Name:

 

 

 

 

 

Dated:

 

 

--------------------------------------------------------------------------------


 

EXHIBIT B

 

[FORM OF]
JOINDER AGREEMENT

 

This Joinder Agreement (“Joinder Agreement”) is a joinder to the Exchange
Agreement, dated as of April 21, 2010 (the “Agreement”), among DynaVox Inc., a
Delaware corporation (the “Corporation”), and each of the Holdings Unitholders
from time to time party thereto.  Capitalized terms used but not defined in this
Joinder Agreement shall have their meanings given to them in the Agreement. 
This Joinder Agreement shall be governed by, and construed in accordance with,
the law of the State of Delaware.  In the event of any conflict between this
Joinder Agreement and the Agreement, the terms of this Joinder Agreement shall
control.

 

The undersigned hereby joins and enters into the Agreement having acquired
Holdings Units in Holdings.  By signing and returning this Joinder Agreement to
the Corporation, the undersigned (i) accepts and agrees to be bound by and
subject to all of the terms and conditions of and agreements of a Holdings
Unitholder contained in the Agreement, with all attendant rights, duties and
obligations of a Holdings Unitholder thereunder and (ii) makes each of the
representations and warranties of a Holdings Unitholder set forth in Section 3.2
of the Agreement as fully as if such representations and warranties were set
forth herein.  The parties to the Agreement shall treat the execution and
delivery hereof by the undersigned as the execution and delivery of the
Agreement by the undersigned and, upon receipt of this Joinder Agreement by the
Corporation, the signature of the undersigned set forth below shall constitute a
counterpart signature to the signature page of the Agreement.

 

Name:

 

 

 

Address for Notices:

 

With copies to:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Attention:

 

 

 

 

--------------------------------------------------------------------------------
